Weinstein, J. P.,
concurs in part and dissents in part, with the following memorandum: I concur with the majority insofar as it holds that plaintiff Robert Arner may maintain a cause of action against defendant as a third-party beneficiary of the contract. However, I dissent to the extent that I vote to affirm the partial summary judgment granted to plaintiff Howard Arner. The contract signed by Howard and the defendant recites that, as consideration for a 50% interest in Good Time Party Rental, Inc., defendant would, inter alia, pay Howard the sum of $12,500. Defendant seeks to avoid this obligation'and to raise an issue of fact by introducing parol evidence that the parties never intended that the contract be binding. Specifically, he states that the contract reflects an inflated purchase price solely for the purpose of dissuading one Jack Fisher, who had the right of first refusal in the event any stock in the corporation was to be transferred, from opting to buy the stock. Defendant contends that this suit was commenced to “punish” him for agreeing to testify against Robert at the latter’s trial for the murder of his wife (defendant’s mother). I would note, however, that defendant does not claim that any fraud was committed, and he does not seek rescission of the contract; he asserts that the 50% interest in the corporation was validly transferred to him under the contract, as a gift. In my view, the parol evidence which defendant seeks to introduce is, like most parol evidence, inadmissible. An explicit statement as to consideration, of a contractual nature, cannot be countered by parol evidence (see Hutchinson v Ross, 262 NY 381; 22 NY Jur, Evidence, § 609). “The parol evidence rule * * * renders inadmissible evidence as to what the parties to a written contract understood, or what they intended, where it contradicts or varies the clear and unambiguous terms of the instrument” (22 NY Jur, Evidence, § 615, pp 122-123). The cases cited by the majority hold that parol evidence can be introduced to show that the parties never intended that the contract operate as such; that the contract is, in effect, a nullity. But that is not the purpose for which defendant seeks to have this evidence admitted. He wishes the contract to remain effective insofar as it transfers 50% ownership of the corporation to him. In light of this, I note the Court of Appeals pronouncement that “while in some circumstances parol evidence may be introduced to show that it was the intention of the parties not to enter into an enforcible contract, that principle is predicated on proof of the intention of the parties that the entire contract was to be a nullity, not as here that only certain provisions of the agreement were not to be enforced * * * but that other provisions were to be enforcible” (Bersani v General Acc. Fire & Life Assur. Corp., 36 NY2d 457, 461; see Meinrath v Singer Co., 482 F Supp 457). Thus, I view the parol evidence in question to be inadmissible. Accordingly, defendant has failed to raise an issue of fact as to enforcement of the contract and partial summary judgment was properly entered against him and in favor of Howard Arner.